Order directing that a commission issue to take the deposition of a witness for plaintiff in Jersey City upon interrogatories affirmed, with ten dollars costs and disbursements. The defendant asked for an open commission, but stated no facts sufficient to invoke the discretion of the court at Special Term. The defendant may have five days after the entry of the order herein to prepare and serve cross-interrogatories. After the settlement thereof the deposition will be taken at the place named in the order on five days’ notice. Lazansky, P. J., Carswell, Davis, Johnston and Taylor, JJ., concur.